Order entered November 7, 2014




                                            In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                     No. 05-14-00595-CR

                        TADARROWL DERONE CARSON, Appellant

                                               V.

                              THE STATE OF TEXAS, Appellee

                       On Appeal from the Criminal District Court No. 7
                                    Dallas County, Texas
                            Trial Court Cause No. F13-57494-Y

                                           ORDER
          The Court REINSTATES the appeal.

          On October 27, 2014, we ordered the trial court to make findings regarding why the

reporter’s record has not been filed. We ADOPT the findings that: (1) appellant desires to

pursue the appeal; (2) appellant is indigent and entitled to proceed without payment of costs for

the record; (3) appellant’s court-appointed counsel timely requested preparation of the record;

and (4) court reporter Sharon Hazlewood’s explanation for the delay in filing the record is her

workload. Because the record is already more than two months overdue, we DO NOT ADOPT

the finding that Ms. Hazlewood should be given an additional sixty days to file the reporter’s

record.
       We ORDER Sharon Hazlewood, official court reporter of the complete reporter’s record,

including exhibits, by DECEMBER 23, 2014.

       We DIRECT the Clerk to send copies of this order, by electronic transmission, to Sharon

Hazlewood, official court reporter, Criminal District Court No. 7, and to counsel for all parties.


                                                      /s/    LANA MYERS
                                                             JUSTICE